429 F.2d 1323
UNITED STATES of America, Appellee,v.Linwood GRAY, Appellant.
No. 13845.
United States Court of Appeals, Fourth Circuit.
Argued July 21, 1970.
Decided July 27, 1970.

William L. Kaplan, Hyattsville (Court-appointed counsel) for appellant.
Paul M. Rosenberg, and Paul R. Kramer, Asst. U. S. Attys. (George Beall, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
Defendant, convicted of armed bank robbery over his pleas of not guilty and his asserted defense of insanity, appeals. He claims that an affidavit upon which a search warrant issued, the execution of which uncovered evidence used to convict him, failed to show probable cause for issuance of the warrant. He claims that he was denied a speedy trial and he claims, finally, that there was insufficient evidence from which the jury could find beyond a reasonable doubt that he was sane.


2
We find no merit in any contention.


3
While the affidavit, in part, set forth facts obtained from an undisclosed informant of known reliability, and a second undisclosed informant of unknown reliability, and these facts were necessary to establish probable cause, the basis for the conclusion of reliability of the first informant was sufficiently disclosed and the statements of the second informant, in important respects, were shown to be substantially accurate. We, therefore, conclude that probable cause was established.


4
Approximately twenty months elapsed between defendant's arrest, his indictment and his conviction. In most part that period was consumed by motions filed by defendant and his examination for alleged insanity — a condition subsequently found by some of his physicians and by the jury to have been feigned. Additionally, the record shows no prejudice to the defendant attributable to the delay. We conclude that defendant's right to a speedy trial was not denied him.


5
We think the evidence ample to permit the jury to conclude beyond a reasonable doubt that defendant was not insane.


6
Affirmed.